OPINION AND ORDER
Troy L. Brooks seeks an order of this Court to permit him to take the Kentucky State Bar Examination at the next appropriate date.
Brooks claims to be a life-long resident of Kentucky who presently fives in Bowling Green and commutes to Clarksville, Tennessee where he practices law. Brooks is a 1993 graduate of the Nashville School of Law in Nashville, Tennessee, a law school which is not accredited by the American Bar Association or the American Association of Law Schools.
Brooks passed the Tennessee Bar Examination in February, 1994, and began practicing law in 1995. He asserts that he has appeared before every level of the Tennessee court system and is admitted to *26practice before all the courts of Tennessee and also in the U.S. District Court for the Middle District of Tennessee and the United States Sixth Circuit Court of Appeals.
Brooks was denied the opportunity to take the Kentucky Bar Examination by the Kentucky Board of Bar Examiners on May 5, 1999. In support of his motion, Brooks argues that his personal situation is rare and might not likely ever become commonplace. He claims his motion does not let down the bars for graduates of questionable law school “mills” but rather gives vitality to the letter and spirit of SCR 2.070(2).
The rule in question, SCR 2.070(2), which contains an amendment adopted in 1995, known as Subsection (a), provides in relevant part as follows:
(2) An attorney who received a legal education in the United States but is not eligible to sit for the examination by virtue of not having attended a law school approved by the American Bar Association or the Association of American Law Schools may nevertheless sit for the examination provided the attorney satisfies the following requirements:
(a) the attorney holds a J.D. degree, which is not based on study by correspondence, from a law school accredited in the jurisdiction where it exists and which requires the equivalent of a three year course of study that is the substantial equivalent of the legal education provided by approved law schools located in Kentucky.
In this matter we are called upon to interpret the following language in Subsection A, “The substantial equivalent of the legal education provided by approved law schools located in Kentucky.”
The Board of Bar Examiners responds to the motion that, pursuant to the rule, it cannot approve the education received by Brooks at the Nashville School of Law as the equivalent of a three-year course of study that is the substantial equivalent of the legal education provided by approved law schools in Kentucky.
The Board of Bar Examiners in entertaining the application by Brooks employed W. Jack Grosse, former Dean of the Chase College of Law at Northern Kentucky University, currently a Professor of Law at that institution and a nationally recognized expert in regard to law school accreditation, to evaluate the Nashville School of Law in connection with the Brooks application. Dean Grosse filed a report which was unfavorable to the Nashville School of Law which the Board incorporated in its decision.
The Board of Bar Examiners defined the phrase “substantial equivalent” to mean that a law school must be comparable in resources, physical facilities and faculty to a Kentucky institution. The Board argues that the determination of whether a graduate of any institution is competent to take the Kentucky Bar Examination is determined by the standards required of the school from which that individual graduates. The actual skills acquired by the applicant may be determined later by a bar examination. Such threshold review is not uncommon and is practiced in all 50 of the states of the United States. In addition, Kentucky requires, as do most other states in this country, an examination by the Character and Fitness Committee, or its equivalent, ás to the integrity of the individual seeking to qualify for examination.
Here, Brooks started at a community college in 1982 and graduated from Western Kentucky University in 1987. He attended Chase College of Law at Northern Kentucky University from August 1987 to October 1988, at which time he withdrew from Chase Law School. In 1990, he attended Nashville School of Law until 1993, at which time he graduated and passed the Tennessee Bar on his second attempt in February of 1994.
The Grosse report indicated a lack of cooperation from the Nashville School of Law in completing all of the forms re*27quested by the Board of Bar Examiners, supplying the requested information or allowing an on-site campus visit. That,' in addition to the numerous deficiencies mentioned by Dean Grosse’s report, makes it impossible for the Board to determine whether Brooks received an educational experience equivalent to that of a Kentucky Law School.
As noted by Dean Grosse’s report, there are particular matters of concern:
A) The material submitted by the Nashville School of Law does not lead to a reasonable conclusion that the faculty at its institution is of the same high caliber as the Kentucky law schools, in education, classroom teaching ability, scholarly research and writing. The Board or its agents have not been permitted to observe any class at the Nashville Law School. There is no full-time faculty at Nashville; no seminars or small class experience is present, all as required by standards 16, 20, 21 and 22 of the ABA code.
B) There is no program for protecting and encouraging academic freedom and other conditions necessary to attract faculty of a substantial equivalency to Kentucky law schools. The faculty apparently plays no role in the government of the law school, including the development of curriculum as provided in standards 5, 6 and 21.
C) The school does not have a law library of any significance, library staff to assist students, nor can the Board find an adequate computer facility which would permit students to do legal research.
(D) There is no basis upon which to determine that the school broadens the legal education of its students by law related activity such as law review or moot court competition.
All of the problems arise because the Board was denied access to the Nashville School of Law, which makes it impossible to determine the adequacy of the facilities available. In addition, the school presented no financial information and refused to do so upon specific request. Consequently, it is impossible to determine that the law school has ample resources to avoid financial pressure to accept less qualified students or to advance students on a year to year basis on merit and accomplishment alone. The materials supplied by Brooks as exhibits do not alter our view of the conclusions reached by the Board or the Grosse report.
We must agree with the conclusion reached by the Board of Bar Examiners and that of Dean Grosse, that the Nashville School of Law does not meet ABA standards or AALS standards and further is not a school which could be determined to be the substantial equivalent of a legal education program provided by approved law schools in Kentucky. Brooks has not met his burden of proving that the Nashville School of Law is the substantial equivalent of Kentucky law schools. Consequently, Troy Brooks does not meet the requirements of SCR 2.070(2)(a).
COOPER, JOHNSTONE, KELLER, STUMBO and WINTERSHEIMER, JJ„ concur.
JOHNSTONE, J., files a separate concurring opinion in which COOPER and STUMBO, JJ., join.
GRAVES, J., dissents by separate opinion in which LAMBERT, C.J., joins.
Entered: February 24, 2000.
/s/ Joseph E. Lambert Chief Justice